PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sharp et al.
Application No. 16/640,162
Filed: 19 Feb 2020
For VALVE

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed June 24, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition pursuant to 37 C.F.R. § 5.25 is DISMISSED. 

This decision concerns UK application number 1713453.7 filed August 22, 2017 and PCT application number PCT/GB2018/052381 filed August 22, 2018.

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was 
filed abroad through error without the required license under § 5.11 first having been obtained; and,
The required fee (§ 1.17(g) of this chapter).
a verified statement from Jack Stevenson-Hill is required.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Turning to the merits of the petition, the petition complies with requirements (1), (2), and (4) of 37 C.F.R. § 5.25.  Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent application material was filed;1 the date on which the material was filed in another country;2 and, the required petition fee. 

The petition fails to comply with requirements (3)(i), (3)(ii), and (3)(iii) of 37 C.F.R. § 5.25.  A discussion follows.

The relevant parties are as follows:

The applicant is Cummins Ltd, which is a company that is located in London.3

Regarding requirement (3)(i) of 37 C.F.R. § 5.25, the petition fails to contain an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.  

This statement should be made for each proscribed foreign filing.



Second, the date on which the error was realized must be provided.

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, the error that resulted in the proscribed foreign filings without first obtaining a foreign filing license must be described.

Second, the identity of the individual(s) who made the decision to file both proscribed foreign filings must be revealed, and a verified statement is required from this/these individual(s).

Third, 37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows that on renewed petition, declarant(s) must indicate whether any instructions regarding the filings were provided in writing, and, if so, a copy of the instruction letter(s) must be included therewith along with an English translation, if applicable.

Fourth, the following must be addressed on renewed petition: 

What checks does the applicant and the law firm have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?  

If checks were in place, why was the procedure not followed in this instance?  In addition, when were these checks implemented?

Has either the applicant or the law firm filed abroad previously where an inventive concept took place in the US, or was this the first time?  

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 
§ 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. § 185 will be taken.  


The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,4 hand-delivery,5 or facsimile.6  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web7 and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.8  All other 





 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 United Kingdom and PCT.  Petition, page 1.
        2 August 22, 2017 and August 22, 2018, respectively.  Id.
        3 ADS included on initial deposit, page 5.
        4 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        5 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        6 (571) 273-8300: please note this is a central facsimile number.  
        7 https://www.uspto.gov/patents/apply.
        8 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).